Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Lynn Ann Vaughan, M.D.
(PTANs: 110783 & 102093; NPIs: 1316089519 & 1932393360),

Petitioner
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-1397
Decision No. CR3174
Date: March 26, 2014
ORDER REMANDING AND DISMISSING CASE

This case is remanded to the Centers for Medicare & Medicaid Services (CMS) pursuant
to 42 C.F.R. § 498.56(d), for processing of Petitioner’s application for reactivation of her
billing privileges in accordance with 42 C.F.R. § 424.540 and the CMS policies discussed
in the following opinion. This case is dismissed pursuant to 42 C.F.R. § 498.70(b) to
permit action by CMS in accordance with current CMS policy and because Petitioner
does not presently have a right to a hearing. This dismissal is without prejudice to any
right of Petitioner to request a hearing as to a determination by CMS on remand that
triggers such a right.

Either party may request in writing that I vacate, for good cause, the dismissal within 60
days of the date of this Order. 42 C.F.R. § 498.72. Any other objection to this Order
must be filed within ten days of the date of this Order.

I. Procedural History and Findings of Fact

Wisconsin Physicians Service Insurance Corporation (WPS), is a Medicare contractor.
Petitioner is Lynn Vaughan, M.D. WPS notified Petitioner by letter dated January 5,
2012, that it received Petitioner’s CMS-855] application to revalidate her enrollment in
Medicare on November 21, 2011. WPS requested that Petitioner provide certain
requested information within 30 days of January 5, 2012, or Petitioner’s billing privileges
would be deactivated. CMS Exhibit (CMS Ex.) | at 34-35. WPS notified Petitioner by
letter dated February 8, 2012, that her Medicare billing privileges were deactivated
effective February 8, 2012, because Petitioner failed to submit a complete Medicare
enrollment application in response to the WPS request dated September 2, 2011, that she
revalidate her enrollment. The February 8, 2012 WPS notice of deactivation states that
the CMS-855I application was received from Petitioner, but Petitioner failed to respond
to the WPS request for additional information dated January 5, 2012. CMS Ex. | at 36.
The February 8, 2012 WPS deactivation letter states:

The deactivation of Medicare billing privileges is considered
an action to protect from the misuse of your billing number
and to protect the Medicare Trust Funds from unnecessary
overpayments. This deactivation does not have any effect on
your participation agreement and/or any conditions of
participation.

CMS Ex. | at 38.

Petitioner sent WPS a letter dated September 30, 2012, but postmarked October 2, 2012,
advising WPS that the January 5, 2012 WPS letter was not received by Petitioner until
September 29, 2012. Petitioner states in her letter that she was providing the individual
items of information requested by the January 5, 2012 WPS letter. CMS Ex. 2 at 1-2.

A WPS hearing officer notified Petitioner by letter dated August 2, 2013, that her
reconsideration request for an effective date earlier than October 3, 2012 was denied.
The WPS hearing officer states in his letter that the initial determination letter was dated
April 30, 2013, but that letter is not in evidence before me. CMS Ex. | at 1. The hearing
officer cited 42 C.F.R. §§ 424.520-.521 as the basis for his decision and he reasoned that
Petitioner’s effective date of Medicare enrollment could be no earlier than WPS’s receipt
on October 3, 2012, of her application that could be processed to completion. CMS Ex. 1
at 1-2. The hearing officer’s reasoning is fatally flawed. Petitioner submitted the CMS-
855] application received by WPS on October 2, 2012, not for the purpose of enrollment
as she was already enrolled in Medicare and her enrollment was never revoked. Rather,
the CMS-855I was submitted by Petitioner to reactive her billing privileges that had been
deactivated on February 8, 2012.

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
September 22, 2013. The case was assigned to me for hearing and decision and on
September 30, 2013, an Acknowledgment and Prehearing Order (Prehearing Order) was
issued at my direction. On November 13, 2013, CMS filed a motion for summary
judgment with CMS Exs. | and 2. On January 16, 2013, Petitioner filed a memorandum
in opposition to the CMS motion for summary judgment with Petitioner’s exhibits (P.
Exs.) 1 through 8. On March 19, 2014, CMS filed its notice of intent not to reply. The
parties have not objected to my consideration of the proffered exhibits and all are
admitted and considered.

IL. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Payment under the program for services rendered to Medicare-eligible
beneficiaries may only be made to eligible providers of services and suppliers.’ Act

§§ 1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)).
Administration of the Part B program is through contractors such as WPS. Act § 1842(a)
(42 U.S.C. § 1395u(a)).

The Act requires the Secretary of Health and Human Services (the Secretary) to issue
regulations that establish a process for the enrollment of providers and suppliers,
including the right to a hearing and judicial review of certain enrollment determinations.
Act § 1866(j) (42 U.S.C. § 1395ce(j)).

Pursuant to 42 C.F.R. § 424.505,’ a provider or supplier must be enrolled in the Medicare
program and be issued a billing number to have billing privileges and to be eligible to
receive payment for services rendered to a Medicare eligible beneficiary. The effective
date of enrollment in Medicare of a physician, nonphysician practitioner, and physician

' Petitioner is a “supplier” under the Act and the regulations. A “supplier” furnishes
services under Medicare and the term supplier applies to physicians or other
practitioners and facilities that are not included within the definition of the phrase
“provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A “provider of services,”
commonly shortened to “provider,” includes hospitals, critical access hospitals, skilled
nursing facilities, comprehensive outpatient rehabilitation facilities, home health
agencies, hospice programs, and a fund as described in sections 1814(g) and 1835(e) of
the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction between providers and
suppliers is important because they are treated differently under the Act for some
purposes.

> References are to the revision of the Code of Federal Regulations (C.F.R.) in effect at
the time of agency action, unless otherwise indicated.
and nonphysician practitioner organizations is governed by 42 C.F.R. § 424.520(d). The
effective date of enrollment for a physician or nonphysician practitioner may only be the
later of two dates: the date when the physician filed an application for enrollment that
was subsequently approved by a Medicare contractor charged with reviewing the
application on behalf of CMS; or the date when the physician first began providing
services at a new practice location. Jd. The date of filing of the enrollment application is
the date when a signed enrollment application that is ultimately process to completion is
received by the designated Medicare contractor. 42 C.F.R. § 424.510(d)(1); 73 Fed. Reg.
69,725; 69,769 (Nov. 19, 2008). An enrolled physician or nonphysican practitioner may
retrospectively bill Medicare for services provided Medicare eligible beneficiaries up to
30 days prior to the effective date of enrollment, if circumstances precluded enrollment
before the services were provided. Retrospective billing for up to 90 days prior to the
effective date of enrollment is permitted only in case of a Presidentially-declared disaster
pursuant to 42 U.S.C. §§ 5121-5206. 42 C.F.R. § 424.521.

The Secretary has authorized CMS to deactivate a provider or supplier’s Medicare billing
privileges if the provider or supplier does not submit any Medicare claims for 12
consecutive calendar months. 42 C.F.R. § 424.540(a)(1). CMS may also deactivate a
provider or supplier’s billing privileges if the provider or supplier does not report certain
changes of information, such as a change in practice location or change of any managing
employee, within 90 calendar days of when the change occurred, or does not provide
complete and accurate information within 90 days of CMS’s request for such
information. 42 C.F.R. § 424.540(a)(2), (3). A provider or supplier “deactivated for any
reason other than nonsubmission of a claim” is required to “complete and submit a new
enrollment application to reactivate its Medicare billing privileges or, when deemed
appropriate, at a minimum, recertify that the enrollment information currently on file with
Medicare is correct.” 42 C.F.R. § 424.540(b)(1). A provider or supplier who is
“deactivated for nonsubmission of a claim” for 12 months is “required to recertify that
the enrollment information currently on file with Medicare is correct and furnish any
missing information as appropriate. The provider or supplier must meet all current
Medicare requirements in place at the time of reactivation, and be prepared to submit a
valid Medicare claim.” 42 C.F.R. § 424.540(b)(2). Deactivation of Medicare billing
privileges is to protect the provider or supplier from misuse of their billing privileges and
the Medicare Trust Funds. Deactivation does not have any effect upon the provider’s or
supplier’s participation in Medicare. 42 C.F.R. § 424.540(c).

B. Analysis

The CMS evidence shows that on about September 2, 2011, WPS requested that the
Petitioner revalidate her Medicare enrollment. On November 21, 2011, WPS received
Petitioner’s CMS-855I that was submitted by Petitioner to revalidate her enrollment.
WPS sent Petitioner a letter dated January 5, 2012, advising Petitioner that WPS required
additional information to revalidate her enrollment. WPS also advised Petitioner that if
she failed to submit the requested information in 30 days, her Medicare billing privileges
would be deactivated. WPS notified Petitioner by letter dated February 8, 2012, that her
billing privileges were deactivated on that date because she had not submitted the
requested information. CMS Ex. | at 34-38. There is no evidence that WPS advised
Petitioner that her enrollment in Medicare would be revoked if she failed to timely submit
the requested information. Petitioner submitted the information requested by WPS and a
new CMS-855I on October 2, 2012. CMS Ex. 2 at 1-2. WPS received the information
and new CMS-855I on October 3, 2012. CMS Ex. 1 at 1-2. The evidence shows that
WPS treated the CMS-855I as an application to enroll in Medicare rather than an
application to reactivate billing privileges and to complete the revalidation initiated by
WPS in September 2011. I infer from the fact that WPS requested Petitioner to revalidate
her Medicare enrollment information in September 2011, that she was enrolled at that
time. There is no evidence that CMS ever revoked Petitioner’s Medicare enrollment or
was authorized to do so by 42 C.F.R. § 424.535 or any other provision of the Act or
regulations. Therefore, WPS erred by attempting to determine a new effective date for
Petitioner’s enrollment in Medicare. The issue that must be decided is the effective date
for the reactivation of Petitioner’s billing privileges. The issue should be resolved
favorably for Petitioner under current CMS policy.

The relevant CMS policy is found in the Medicare Program Integrity Manual (MPIM),
ch. 15, § 15.27 (rev. 474, issued July 5, 2013, effective October 8, 2013.° The substantial
revision to MPIM, ch. 15, § 15.27 significantly clarifies and refines the CMS policy
regarding deactivations and reactivations of provider and supplier billing privileges. On
its face, the new policy seems to be consistent with and supportive of the Secretary’s
regulation which provides that deactivation of Medicare billing privileges is to protect the
provider or supplier from misuse of their billing privileges and the Medicare Trust Funds
and does not have any effect upon the provider’s or supplier’s participation in
Medicare. 42 C.F.R. § 424.540(c). Because the new policy was issued prior to my
decision in this case it is appropriate to remand to ensure that CMS has the opportunity to
apply its interpretation of the applicable regulations and provisions of the Act. I set forth
some important provisions of the revised policy to facilitate prompt action by Petitioner
and CMS or its contractor related to reactivation of Petitioner’s billing privileges.
“Deactivate means that a provider or supplier’s billing privileges were stopped, but can

Although the MPIM is a statement of policy that does not have the force or effect of a

statute or regulation, it is important to ensure that the agency interpretation of its
regulations and enabling statutes is given appropriate weight. Therefore, it is appropriate
to treat CMS and its counsel as being bound by public statements of CMS policy to the
extent the policy is consistent with the law.
be restored upon the submission of updated information.” MPIM, ch. 15, § 15.1.1 (eff.
Jul. 30, 2010). MPIM, ch. 15, § 15.27.1.1 sets forth CMS policy regarding deactivations
and § 15.27.1.2 sets forth policy regarding reactivations. CMS policy states:

If the contractor approves a provider or supplier’s reactivation
application or reactivation certification package (RCP), the
reactivation effective date shall be the provider or
supplier’s date of deactivation.

MPIM, ch. 15 § 15.27.1.2 (emphasis added). According to CMS policy, a provider or
supplier deactivated for not submitting bills for 12 months reactivates its billing
privileges by certifying that enrollment information currently on file with Medicare is
correct. MPIM, ch. 15, § 15.27.1.2.2. The documents that must be submitted for
reactivation following deactivation based on nonsubmission of a claim are specified in
MPIM, ch. 15, § 15.27.1.2.2 A—C and are referred to as the RCP. Pursuant to MPIM,
ch. 15, § 15.27.1.2.3, a provider may elect to reactivate its billing number by submitting a
completed Form CMS-855 enrollment application rather than a RCP. The provider must
also submit a copy of the claim or information for the claim it plans to submit when
billing privileges are reactivated. MPIM, ch. 15, § 15.27.1.2.3C. The Medicare
contractor is required to permit an opportunity for a supplier or provider requesting
reactivation to correct any deficient or incomplete RCP, and I infer, any enrollment
application submitted in lieu of aRCP. MPIM, ch. 15, § 15.27.1.2.2.A.2 and B.2.

Pursuant to 42 C.F.R. § 498.56(d), I may remand a case to CMS for consideration of a
new issue and a new determination. In this case, the new CMS policy must be considered
and effectuated consistent with the dictates of the Act and the Secretary’s regulations.
The new issue that requires determination is the effective date of Petitioner’s reactivation
of her billing privileges. CMS should apply its current policy when making the
letermination.

Accordingly, this case is remanded to CMS for processing in accordance with the Act,
regulations, and the current CMS policy controlling deactivation and reactivation of
Petitioner’s billing privileges. The parties may request that an order dismissing a case be
vacated within 60 days for good cause shown pursuant to 42 C.F.R. § 498.72. If CMS
completes its action on this case more than 60 days from the date of this Order and
Petitioner desires my further review, Petitioner will file a request for hearing referring to
this case with a copy of this Order attached.

III. Conclusion

For the foregoing reasons, this case is remanded to CMS pursuant to 42 C.F.R.
§ 498.56(d), for processing of Petitioner’s application for reactivation of her billing
privileges in accordance with 42 C.F.R. § 424.540 and current CMS policies regarding
deactivation and reactivation of billing privileges. This case is dismissed.

IT IS SO ORDERED.
/s/

Keith W. Sickendick
Administrative Law Judge

